            Case 2:20-cv-00553-PLD Document 1 Filed 04/15/20 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA
                              PITTSBURGH DIVISION

                                                    2:20-cv-553
LARRY HENRY, individually and on behalf Docket No.____________
of all others similarly situated,
                                        JURY TRIAL DEMANDED
v.
                                        CLASS/COLLECTIVE ACTION
CNX RESOURCES CORP.
                                        PURSUANT TO 29 U.S.C. § 216(b)/
                                        FED. R. CIV. P. 23

              ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT

                                         I.      SUMMARY

       1.       Larry Henry brings this lawsuit to recover unpaid overtime wages and other damages

from CNX Resources Corp. under the Fair Labor Standards Act (“FLSA”) and the Pennsylvania

Minimum Wage Act (“PMWA”), 43 Pa. Stat. Ann. § 333.104.

       2.       Henry and the other workers like him regularly worked for CNX in excess of forty

(40) hours each week. But these workers never received overtime for hours worked in excess of forty

(40) hours in a single workweek.

       3.       Instead of paying overtime as required by the FLSA and PMWA, CNX improperly

classified Henry and those similarly situated workers as independent contractors and paid them a daily

rate with no overtime compensation. This class and collective action seek to recover the unpaid

overtime wages and other damages owed to these workers.

                                II.     JURISDICTION AND VENUE

       4.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

       5.       The Court has federal jurisdiction over this action pursuant to the jurisdictional

provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The Court also has supplemental
             Case 2:20-cv-00553-PLD Document 1 Filed 04/15/20 Page 2 of 11



jurisdiction over any state law sub-class pursuant to 28 U.S.C. § 1367.

        6.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claim occurred in this District and Division.

        7.       Henry worked for CNX in this District and Division and CNX conducts substantial

business operations in this District and Division.

        8.       CNX also has its corporate headquarters in this District and Division in Canonsburg,

Pennsylvania.

                                         III.    THE PARTIES

        9.       Henry worked for CNX as a Wellsite Supervisor from approximately June 2018 to

May 2019.

        10.      Henry worked for CNX in southwest Pennsylvania.

        11.      Throughout his employment with CNX, Henry was paid a day-rate with no overtime

compensation and was classified as an independent contractor.

        12.      Henry’s consent to be a party plaintiff is attached as Exhibit A.

        13.      Henry brings this action on behalf of himself and all other similarly situated workers

who were classified as independent contractors and paid by CNX’s day-rate system. CNX paid each

of these workers a flat amount for each day worked and failed to pay them overtime for all hours that

they worked in excess of 40 hours in a workweek in accordance with the FLSA and PMWA.

        14.      The class of similarly situated employees or putative class members sought to be

certified is defined as follows:

                 All current and former workers that worked for or on behalf of
                 CNX Resources Corp. who were classified as independent
                 contractors and paid a day-rate during the last three (3) years.
                 (“Putative Class Members”)

        15.      Henry also seeks class certification of such a class under FED. R. CIV. P. 23 under the

PMWA.
                                                     2
          Case 2:20-cv-00553-PLD Document 1 Filed 04/15/20 Page 3 of 11



        16.     Defendants CNX Resources Corp is a Delaware corporation headquartered in

Pennsylvania. CNX may be served through its registered agent for service of process, CT Corporation

System, 116 Pine Street, #320, Harrisburg, Pennsylvania or wherever they may be found.

                                IV.      COVERAGE UNDER THE FLSA

        17.     At all times hereinafter mentioned, CNX has been an employer within the meaning of

the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        18.     At all times hereinafter mentioned, CNX has been part of an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        19.     At all times hereinafter mentioned, CNX has been part of an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials—such as tools, cell phones, and personal protective equipment—that have been

moved in or produced for commerce by any person and in that CNX has had and has an annual gross

volume of sales made or business done of not less than $1,000,000 (exclusive of excise taxes at the

retail level which are separately stated).

        20.     At all times hereinafter mentioned, Henry and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

        21.     As will be shown through this litigation, CNX treated Henry (and indeed all of its

workers that it classified as independent contractors and paid a daily rate to without overtime

compensation) as employees and uniformly dictated the pay practices of Henry and its other workers

including those it misclassified as independent contractors.

        22.     CNX’s misclassification of Henry and the Putative Class Members as independent

contractors does not alter their status as employees for purposes of the FLSA or the PMWA.


                                                    3
              Case 2:20-cv-00553-PLD Document 1 Filed 04/15/20 Page 4 of 11



                                                     V.       FACTS

           23.      CNX is “one of the largest independent natural gas exploration, development and

production companies in the Appalachian Basin.”1 To complete their business objectives, CNX

employed independent contractors.

           24.      Many of the individuals who worked for CNX, were paid on a day-rate basis,

misclassified as independent contractors, and make up the proposed Putative Class. While the exact

job titles and job duties may differ, the Putative Class Members are and were subjected to the same or

similar illegal pay practices for similar work. These so-called independent contractors were paid a flat

sum for each day worked, regardless of the number of hours that they worked that day (or in that

workweek) without any overtime pay for hours that they worked in excess of forty (40) hours in a

workweek.

           25.      For example, Henry worked for CNX as a wellsite supervisor from approximately June

2018 to May 2019. Throughout his employment with CNX, he was classified as an independent

contractor and paid on a day-rate basis.

           26.      The labor Henry performed was an essential and integral part of CNX’s core business.

           27.      While he was classified as an independent contractor, CNX exercised control over all

aspects of his job.

           28.      CNX did not require any substantial investment by Henry or the Putative Class

Members for them to perform the work that was required.

           29.      CNX determined Henry and the Putative Class Members opportunity for profit and

loss. Henry and the Putative Class Members were not required to possess any unique or specialized




1   https://www.cnx.com/operations (last visited April 13, 2020).

                                                             4
           Case 2:20-cv-00553-PLD Document 1 Filed 04/15/20 Page 5 of 11



skillset (other than that maintained by all other employees in their respective position) to perform their

job duties.

        30.     CNX and its clients controlled all the significant or meaningful aspects of the job

duties performed by Henry and the Putative Class Members.

        31.     CNX and its clients determined the hours and locations Henry and the Putative Class

Members worked.

        32.     Even though Henry and the Putative Class Members often worked away from CNX’s

offices without the presence of a direct supervisor employed by CNX, CNX still controlled all aspects

of Henry and the Putative Class Members job activities by enforcing mandatory compliance with

CNX and its client’s policies and procedures.

        33.     CNX made the large capital investments in buildings, machines, equipment, tools, and

supplied in the business in which Henry and the Putative Class Members worked.

        34.     Henry and the Putative Class Members were economically dependent on CNX during

their employment.

        35.     CNX set Henry and the Putative Class Members rates of pay, their work schedules,

and prohibited them from working other jobs for other companies while they were working on jobs

for CNX.

        36.     CNX directly determined Henry and the Putative Class Members opportunity for

profit and loss. Henry and the Putative Class Members earning opportunities were based on the

number of days CNX scheduled them to work.

        37.     Moreover, the job functions of Henry and the Putative Class Members were primarily

manual labor/technical in nature, requiring little to no official training, much less a college education

or other advanced degree.




                                                    5
          Case 2:20-cv-00553-PLD Document 1 Filed 04/15/20 Page 6 of 11



        38.     Henry and the Putative Class Members were not employed by CNX on a project-by-

project basis. In fact, while Henry and the Putative Class Members were classified as independent

contractors, they were regularly on call for CNX and/or its clients and were expected to drop

everything and work whenever needed.

        39.     Henry and the Putative Class Members perform the same or similar job duties and are

subjected to the same or similar policies and procedures which dictate the day-to-day activities

performed by each person.

        40.     Henry and the Putative Class Members also worked similar hours and were denied

overtime as a result of the same illegal pay practice.

        41.     CNX’s policy of failing to pay overtime to workers misclassified as independent

contractors, including Henry and the Putative Class Members, violates the FLSA and PMWA because

these workers are, for all purposes, employees performing non-exempt job duties.

        42.     Because Henry and the Putative Class Members were misclassified as independent

contractors by CNX, they should receive overtime for all hours that they worked in excess of 40 hours

in each workweek.

                                      VI.     FLSA VIOLATIONS

        43.     As set forth herein, CNX has violated, and is violating, Section 7 of the FLSA, 29

U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such employees for their employment in excess of forty (40) hours per week at

rates no less than 1 and ½ times the regular rates for which they were employed.

        44.     CNX knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay Henry and the Putative Class Members overtime compensation. CNX’s




                                                    6
          Case 2:20-cv-00553-PLD Document 1 Filed 04/15/20 Page 7 of 11



failure to pay overtime compensation to these employees was neither reasonable, nor was the decision

not to pay overtime made in good faith.

        45.     Accordingly, Henry and all those who are similarly situated are entitled to overtime

wages under the FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages,

attorney’s fees and costs.

                                    VII.    PMWA VIOLATIONS

        46.     Henry brings this claim under the PMWA as a Rule 23 class action.

        47.     The conduct alleged violates the PMWA (43 Pa. Stat. Ann. § 333.104).

        48.     At all relevant times, CNX was subject to the requirements of the PMWA.

        49.     At all relevant times, CNX employed Henry and the Putative Class Members as an

“employee” within the meaning of the PMWA.

        50.     The PMWA requires employers like CNX to pay employees at one and one-half (1.5)

times the regular rate of pay for hours worked in excess of forty (40) hours in any one week. Henry

and the Putative Class Members are entitled to overtime pay under the PMWA.

        51.     CNX has and had a policy and practice of misclassifying Henry and the Putative Class

Members as independent contractors and failing to pay these workers overtime for hours worked in

excess of 40 hours per workweek.

        52.     Henry and the Putative Class Members seek unpaid overtime in amount equal to 1.5

times the regular rate of pay for work performed in excess of 40 hours in a workweek, prejudgment

interest, all available penalty wages, and such other legal and equitable relief as the Court deems just

and proper.

        53.     Henry and the Putative Class Members also seek recovery of attorneys’ fees, costs, and

expenses of this action, to be paid by CNX, as provided by the PMWA.




                                                   7
           Case 2:20-cv-00553-PLD Document 1 Filed 04/15/20 Page 8 of 11



                     VIII. CLASS AND COLLECTIVE ACTION ALLEGATIONS

        54.     Henry incorporates all previous paragraphs and alleges that the illegal pay practices

CNX imposed on Henry were likewise imposed on the Putative Class Members.

        55.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and PMWA.

        56.     Numerous other individuals who worked with Henry indicated they were improperly

classified as independent contractors, paid in the same manner, performed similar work, and were not

properly compensated for all hours worked as required by state and federal wage laws.

        57.     Based on his experiences and tenure with CNX, Henry is aware that CNX’s illegal

practices were imposed on the Putative Class Members.

        58.     The Putative Class Members were all improperly classified as independent contractors

and not afforded the overtime compensation when they worked in excess of forty (40) hours per week.

        59.     CNX’s failure to pay wages and overtime compensation at the rates required by state

and/or federal law result from generally applicable, systematic policies, and practices which are not

dependent on the personal circumstances of the Putative Class Members.

        60.     Henry’s experiences are therefore typical of the experiences of the Putative Class

Members.

        61.     The specific job titles or precise job locations of the Putative Class Members do not

prevent class or collective treatment.

        62.     Henry has no interest contrary to, or in conflict with, the Putative Class Members.

Like each Putative Class Member, Henry has an interest in obtaining the unpaid overtime wages owed

to them under state and/or federal law.

        63.     A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.


                                                   8
            Case 2:20-cv-00553-PLD Document 1 Filed 04/15/20 Page 9 of 11



          64.   Absent this action, many Putative Class Members likely will not obtain redress of their

injuries and CNX will reap the unjust benefits of violating the FLSA and applicable state labor laws.

          65.   Furthermore, even if some of the Putative Class Members could afford individual

litigation against CNX, it would be unduly burdensome to the judicial system.

          66.   Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

          67.   The questions of law and fact common to the Putative Class Members predominate

over any questions affecting solely the individual members. Among the common questions of law and

fact are:

                a.      Whether CNX employed the Putative Class Members within the meaning of
                        the applicable state and federal statutes, including the FLSA and PMWA;

                b.      Whether the Putative Class Members were improperly misclassified as
                        independent contractors;

                c.      Whether CNX’s decision to classify the Putative Class Members as
                        independent contractors was made in good faith;

                d.      Whether CNX’s decision to not pay time and a half for overtime to the
                        Putative Class Members was made in good faith;

                e.      Whether CNX’s violation of the FLSA and PMWA was willful; and

                f.      Whether CNX’s illegal pay practices were applied uniformly across the nation
                        to all Putative Class Members.

          68.   Henry’s claims are typical of the claims of the Putative Class Members. Henry and the

Putative Class Members sustained damages arising out of CNX’s illegal and uniform employment

policy.

          69.   Henry knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.




                                                     9
         Case 2:20-cv-00553-PLD Document 1 Filed 04/15/20 Page 10 of 11



        70.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective and class action treatment.

                                         IX.    JURY DEMAND

        71.     Plaintiff demands a trial by jury.

                                         X.    RELIEF SOUGHT

        72.     WHEREFORE, Henry prays for judgment against CNX as follows:

                a.      An Order designating this lawsuit as a collective action and permitting the
                        issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated
                        individuals with instructions to permit them to assert timely FLSA claims in
                        this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

                b.      For an Order pursuant to Section 16(b) of the FLSA finding CNX liable for
                        unpaid back wages due to Henry and the Putative Class Members for
                        liquidated damages equal in amount to their unpaid compensation;

                c.      For an Order designating the state law classes as class actions pursuant to Fed.
                        R. Civ. P. 23;

                d.      For an Order appointing Henry and his counsel as Class Counsel to represent
                        the interests of the both the federal and state law classes;

                e.      For an Order awarding attorneys’ fees, costs and pre- and post-judgment
                        interest; and

                f.      For an Order granting such other and further relief as may be necessary and
                        appropriate.




                                                     10
Case 2:20-cv-00553-PLD Document 1 Filed 04/15/20 Page 11 of 11



                                   Respectfully submitted,

                                   By: /s/ Andrew W. Dunlap
                                      Michael A. Josephson
                                      PA ID No. 308410
                                      Andrew W. Dunlap
                                      Texas Bar No. 24078444
                                      JOSEPHSON DUNLAP LAW FIRM
                                      11 Greenway Plaza, Suite 3050
                                      Houston, Texas 77046
                                      713-352-1100 – Telephone
                                      713-352-3300 – Facsimile
                                      mjosephson@mybackwages.com
                                      adunlap@mybackwages.com

                                      AND

                                      Richard J. (Rex) Burch
                                      Texas Bar No. 24001807
                                      BRUCKNER BURCH, P.L.L.C.
                                      8 Greenway Plaza, Suite 1500
                                      Houston, Texas 77046
                                      713-877-8788 – Telephone
                                      713-877-8065 – Facsimile
                                      rburch@brucknerburch.com

                                      AND

                                      Joshua P. Geist
                                      PA. I.D. No. 85745
                                      GOODRICH & GEIST, P.C.
                                      3634 California Ave.
                                      Pittsburgh, PA 15212
                                      Tel: (412) 766-1455
                                      Fax: (412)766-0300
                                      josh@goodrichandgeist.com

                                   ATTORNEYS IN CHARGE FOR PLAINTIFF




                              11
